UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6497



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

AFNAN JEROME PARKER,

                                              Defendant - Appellant.



                            No. 96-7162



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

AFNAN JEROME PARKER,

                                              Defendant - Appellant.




Appeals from the United States District Court for the Western
District of Virginia, at Charlottesville. James H. Michael, Jr.,
Senior District Judge. (CR-91-15-C)

Submitted:   October 17, 1996             Decided:   October 24, 1996
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Afnan Jerome Parker, Appellant Pro Se. Stephen Urban Baer, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In appeal No. 96-6497, Appellant appeals from the district

court's order denying his motion filed pursuant to Fed. R. Crim. P.
35. In appeal No. 96-7162, Appellant appeals from the district

court's orders denying his motions for a downward departure and to

modify his sentence. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.
Parker, Nos. CR-91-15-C; CR-91-15 (W.D. Va. Feb. 23, and June 26,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED


                                2
3